
	

113 S2589 IS: Protecting Employees and Retirees in Business Bankruptcies Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2589
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Durbin (for himself, Mr. Harkin, Mr. Whitehouse, Mr. Brown, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11, United States Code, to improve protections for employees and retirees in
			 business bankruptcies.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the
			 Protecting Employees and Retirees in Business Bankruptcies Act of 2014.
			
				(b)
				Table of contents
				The table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Improving Recoveries for Employees and Retirees
				
					Sec. 101. Increased wage priority.
					Sec. 102. Claim for stock value losses in defined contribution
				plans.
					Sec. 103. Priority for severance pay.
					Sec. 104. Financial returns for employees and
				retirees.
					Sec. 105. Priority for WARN Act damages.
					TITLE II—Reducing Employees’ and Retirees’ Losses
					Sec. 201. Rejection of collective bargaining
				agreements.
					Sec. 202. Payment of insurance benefits to retired
				employees.
					Sec. 203. Protection of employee benefits in a sale of
				assets.
					Sec. 204. Claim for pension losses.
					Sec. 205. Payments by secured lender.
					Sec. 206. Preservation of jobs and benefits.
					Sec. 207. Termination of exclusivity.
					Sec. 208. Claim for withdrawal liability.
					TITLE III—Restricting Executive Compensation Programs
					Sec. 301. Executive compensation upon exit from
				bankruptcy.
					Sec. 302. Limitations on executive compensation
				enhancements.
					Sec. 303. Assumption of executive benefit plans.
					Sec. 304. Recovery of executive compensation.
					Sec. 305. Preferential compensation transfer.
					TITLE IV—Other Provisions
					Sec. 401. Union proof of claim.
					Sec. 402. Exception from automatic stay.
				
			
			2.
			Findings
			The Congress finds the following:
			
				(1)
				Business bankruptcies have increased
			 sharply in recent years and remain at high levels. These bankruptcies
			 include
			 several of the largest business bankruptcy filings in history. As the use
			 of
			 bankruptcy has expanded, job preservation and retirement security are
			 placed at
			 greater risk.
			
				(2)
				Laws enacted to improve recoveries for
			 employees and retirees and limit their losses in bankruptcy cases have not
			 kept
			 pace with the increasing and broader use of bankruptcy by businesses in
			 all
			 sectors of the economy. However, while protections for employees and
			 retirees
			 in bankruptcy cases have eroded, management compensation plans devised for
			 those in charge of troubled businesses have become more prevalent and are
			 escaping adequate scrutiny.
			
				(3)
				Changes in the law regarding these matters
			 are urgently needed as bankruptcy is used to address increasingly more
			 complex
			 and diverse conditions affecting troubled businesses and industries.
			
			I
			Improving Recoveries for Employees and
			 Retirees 
			
				101.
				Increased wage priority
				Section 507(a) of title 11, United States
			 Code, is amended—
				
					(1)
					in paragraph (4)—
					
						(A)
						by striking $10,000 and
			 inserting $20,000;
					
						(B)
						by striking within 180 days;
			 and
					
						(C)
						by striking or the date of the
			 cessation of the debtor’s business, whichever occurs first,;
					
					(2)
					in paragraph (5)(A), by striking—
					
						(A)
						
							within 180 days; and
					
						(B)
						
							or the date of the cessation of the
			 debtor’s business, whichever occurs first; and
					
					(3)
					in paragraph (5), by striking subparagraph
			 (B) and inserting the following:
					
						
							(B)
							for each such plan, to the extent of the
				number of employees covered by each such plan, multiplied by
				$20,000.
						.
				
				102.
				Claim for stock value losses in defined
			 contribution plans
				Section
			 101(5) of title 11, United States Code, is amended—
				
					(1)
					in subparagraph (A), by striking
			 or at the end;
				
					(2)
					in subparagraph (B), by striking the period at the end and inserting 
			 ; or; and
				
					(3)
					by adding at the end the following:
					
						
							(C)
							right or interest in equity securities of
				the debtor, or an affiliate of the debtor, held in a defined
			 contribution plan
				(within the meaning of section 3(34) of the Employee Retirement
			 Income Security
				Act of 1974 (29 U.S.C. 1002(34))) for the benefit of an individual
			 who is not
				an insider, a senior executive officer, or any of the 20 next most
			 highly
				compensated employees of the debtor (if 1 or more are not
			 insiders), if such
				securities were attributable to either employer contributions by
			 the debtor or
				an affiliate of the debtor, or elective deferrals (within the
			 meaning of
				section 402(g) of the Internal Revenue Code of 1986), and any
			 earnings thereon,
				if an employer or plan sponsor who has commenced a case under this
			 title has
				committed fraud with respect to such plan or has otherwise breached
			 a duty to
				the participant that has proximately caused the loss of
				value.
						.
				
				103.
				Priority for severance pay
				Section 503(b) of title 11, United States
			 Code, is amended—
				
					(1)
					in paragraph (8), by striking
			 and at the end;
				
					(2)
					in paragraph (9), by striking the period
			 and inserting a semicolon; and
				
					(3)
					by adding at the end the following:
					
						
							(10)
							severance pay owed to employees of the
				debtor (other than to an insider, other senior management, or a
			 consultant
				retained to provide services to the debtor), under a plan, program,
			 or policy
				generally applicable to employees of the debtor (but not under an
			 individual
				contract of employment), or owed pursuant to a collective
			 bargaining agreement,
				for layoff or termination on or after the date of the filing of the
			 petition,
				which pay shall be deemed earned in full upon such layoff or
			 termination of
				employment;
				and
						.
				
				104.
				Financial returns for employees and
			 retirees
				Section 1129(a) of
			 title 11, United States Code is amended—
				
					(1)
					by adding at the end the following:
					
						
							(17)
							The plan provides for recovery of damages
				payable for the rejection of a collective bargaining agreement, or
			 for other
				financial returns as negotiated by the debtor and the authorized
			 representative
				under section 1113 (to the extent that such returns are paid under,
			 rather than
				outside of, a plan).
						;
				and
				
					(2)
					by striking paragraph (13) and inserting
			 the following:
					
						
							(13)
							With respect to retiree benefits, as that
				term is defined in section 1114(a), the plan—
							
								(A)
								provides for the continuation after its
				effective date of payment of all retiree benefits at the level
			 established
				pursuant to subsection (e)(1)(B) or (g) of section 1114 at any time
			 before the
				date of confirmation of the plan, for the duration of the period
			 for which the
				debtor has obligated itself to provide such benefits, or if no
			 modifications
				are made before confirmation of the plan, the continuation of all
			 such retiree
				benefits maintained or established in whole or in part by the
			 debtor before the
				date of the filing of the petition; and
							
								(B)
								provides for recovery of claims arising
				from the modification of retiree benefits or for other financial
			 returns, as
				negotiated by the debtor and the authorized representative (to the
			 extent that
				such returns are paid under, rather than outside of, a
				plan).
							.
				
				105.
				Priority for WARN Act damages
				Section 503(b)(1)(A)(ii) of title 11, United
			 States Code is amended to read as follows:
				
					
						(ii)
						wages and benefits awarded pursuant to a
				judicial proceeding or a proceeding of the National Labor Relations
			 Board as
				back pay or damages attributable to any period of time occurring
			 after the date
				of commencement of the case under this title, as a result of a
			 violation of
				Federal or State law by the debtor, without regard to the time of
			 the
				occurrence of unlawful conduct on which the award is based or to
			 whether any
				services were rendered on or after the commencement of the case,
			 including an
				award by a court under section 2901 of title 29, United States
			 Code, of up to
				60 days’ pay and benefits following a layoff that occurred or
			 commenced at a
				time when such award period includes a period on or after the
			 commencement of
				the case, if the court determines that payment of wages and
			 benefits by reason
				of the operation of this clause will not substantially increase the
			 probability
				of layoff or termination of current employees or of nonpayment of
			 domestic
				support obligations during the case under this
				title;
					.
			
			II
			Reducing Employees’ and Retirees’
			 Losses
			
				201.
				Rejection of collective bargaining
			 agreements
				Section 1113 of
			 title 11, United States Code, is amended by striking subsections (a)
			 through
			 (f) and inserting the following:
				
					
						(a)
						The debtor in possession, or the trustee if
				one has been appointed under this chapter, other than a trustee in
			 a case
				covered by subchapter IV of this chapter and by title I of the
			 Railway Labor
				Act, may reject a collective bargaining agreement only in
			 accordance with this
				section. In this section, a reference to the trustee
			 includes the debtor in possession.
					
						(b)
						No provision of this title shall be
				construed to permit the trustee to unilaterally terminate or alter
			 any
				provision of a collective bargaining agreement before complying
			 with this
				section. The trustee shall timely pay all monetary obligations
			 arising under
				the terms of the collective bargaining agreement. Any such payment
			 required to
				be made before a plan confirmed under section 1129 is effective has
			 the status
				of an allowed administrative expense under section 503.
					
						(c)
						(1)
							If the trustee seeks modification of a
				collective bargaining agreement, the trustee shall provide
			 notice to the
				labor organization representing the employees covered by the
			 agreement that
				modifications are being proposed under this section, and shall
			 promptly provide
				an initial proposal for modifications to the agreement. Thereafter,
			 the trustee
				shall confer in good faith with the labor organization, at
			 reasonable times and
				for a reasonable period in light of the complexity of the case, in
			 attempting
				to reach mutually acceptable modifications of such agreement.
						
							(2)
							The initial proposal and subsequent
				proposals by the trustee for modification of a collective
			 bargaining agreement
				shall be based upon a business plan for the reorganization of the
			 debtor, and
				shall reflect the most complete and reliable information available.
			 The trustee
				shall provide to the labor organization all information that is
			 relevant for
				negotiations. The court may enter a protective order to prevent the
			 disclosure
				of information if disclosure could compromise the debtor’s position
			 with
				respect to its competitors in the industry, subject to the needs of
			 the labor
				organization to evaluate the trustee’s proposals and any
			 application for
				rejection of the agreement or for interim relief pursuant to this
				section.
						
							(3)
							In consideration of Federal policy
				encouraging the practice and process of collective bargaining and
			 in
				recognition of the bargained-for expectations of the employees
			 covered by the
				agreement, modifications proposed by the trustee—
							
								(A)
								shall be proposed only as part of a program
				of workforce and nonworkforce cost savings devised for the
			 reorganization of
				the debtor, including savings in management personnel costs;
							
								(B)
								shall be limited to modifications designed
				to achieve a specified aggregate financial contribution for the
			 employees
				covered by the agreement (taking into consideration any labor cost
			 savings
				negotiated within the 12-month period before the filing of the
			 petition), and
				shall be not more than the minimum savings essential to permit the
			 debtor to
				exit bankruptcy, such that confirmation of a plan of reorganization
			 is not
				likely to be followed by the liquidation, or the need for further
			 financial
				reorganization, of the debtor (or any successor to the debtor) in
			 the short
				term; and
							
								(C)
								shall not be disproportionate or overly
				burden the employees covered by the agreement, either in the amount
			 of the cost
				savings sought from such employees or the nature of the
			 modifications.
							
						(d)
						(1)
							If, after a period of negotiations, the
				trustee and the labor organization have not reached an agreement
			 over mutually
				satisfactory modifications, and further negotiations are not likely
			 to produce
				mutually satisfactory modifications, the trustee may file a motion
			 seeking
				rejection of the collective bargaining agreement after notice and a
			 hearing.
				Absent agreement of the parties, no such hearing shall be held
			 before the
				expiration of the 21-day period beginning on the date on which
			 notice of the
				hearing is provided to the labor organization representing the
			 employees
				covered by the agreement. Only the debtor and the labor
			 organization may appear
				and be heard at such hearing. An application for rejection shall
			 seek rejection
				effective upon the entry of an order granting the relief.
						
							(2)
							In consideration of Federal policy
				encouraging the practice and process of collective bargaining and
			 in
				recognition of the bargained-for expectations of the employees
			 covered by the
				agreement, the court may grant a motion seeking rejection of a
			 collective
				bargaining agreement only if, based on clear and convincing
			 evidence—
							
								(A)
								the court finds that the trustee has
				complied with the requirements of subsection (c);
							
								(B)
								the court has considered alternative
				proposals by the labor organization and has concluded that such
			 proposals do
				not meet the requirements of paragraph (3)(B) of subsection (c);
							
								(C)
								the court finds that further negotiations
				regarding the trustee’s proposal or an alternative proposal by the
			 labor
				organization are not likely to produce an agreement;
							
								(D)
								the court finds that implementation of the
				trustee’s proposal shall not—
								
									(i)
									cause a material diminution in the
				purchasing power of the employees covered by the agreement;
								
									(ii)
									adversely affect the ability of the debtor
				to retain an experienced and qualified workforce; or
								
									(iii)
									impair the debtor’s labor relations such
				that the ability to achieve a feasible reorganization would be
			 compromised;
				and
								
								(E)
								the court concludes that rejection of the
				agreement and immediate implementation of the trustee’s proposal is
			 essential
				to permit the debtor to exit bankruptcy, such that confirmation of
			 a plan of
				reorganization is not likely to be followed by liquidation, or the
			 need for
				further financial reorganization, of the debtor (or any successor
			 to the
				debtor) in the short term.
							
							(3)
							If the trustee has implemented a program of
				incentive pay, bonuses, or other financial returns for insiders,
			 senior
				executive officers, or the 20 next most highly compensated
			 employees or
				consultants providing services to the debtor during the bankruptcy,
			 or such a
				program was implemented within 180 days before the date of the
			 filing of the
				petition, the court shall presume that the trustee has failed to
			 satisfy the
				requirements of subsection (c)(3)(C).
						
							(4)
							In no case shall the court enter an order
				rejecting a collective bargaining agreement that would result in
			 modifications
				to a level lower than the level proposed by the trustee in the
			 proposal found
				by the court to have complied with the requirements of this
			 section.
						
							(5)
							At any time after the date on which an
				order rejecting a collective bargaining agreement is entered, or in
			 the case of
				an agreement entered into between the trustee and the labor
			 organization
				providing mutually satisfactory modifications, at any time after
			 such agreement
				has been entered into, the labor organization may apply to the
			 court for an
				order seeking an increase in the level of wages or benefits, or
			 relief from
				working conditions, based upon changed circumstances. The court
			 shall grant the
				request only if the increase or other relief is not inconsistent
			 with the
				standard set forth in paragraph (2)(E).
						
						(e)
						During a period in which a collective
				bargaining agreement at issue under this section continues in
			 effect, and if
				essential to the continuation of the debtor’s business or in order
			 to avoid
				irreparable damage to the estate, the court, after notice and a
			 hearing, may
				authorize the trustee to implement interim changes in the terms,
			 conditions,
				wages, benefits, or work rules provided by the collective
			 bargaining agreement.
				Any hearing under this subsection shall be scheduled in accordance
			 with the
				needs of the trustee. The implementation of such interim changes
			 shall not
				render the application for rejection moot.
					
						(f)(1)
							Rejection of a collective bargaining
				agreement constitutes a breach of the agreement, and shall be
			 effective no
				earlier than the entry of an order granting such relief.(2)Notwithstanding paragraph (1), solely for purposes of determining and allowing a claim
			 arising from
				the rejection of a collective bargaining agreement, rejection shall
			 be treated
				as rejection of an executory contract under section 365(g) and
			 shall be allowed
				or disallowed in accordance with section 502(g)(1). No claim for
			 rejection
				damages shall be limited by section 502(b)(7). Economic self-help
			 by a labor
				organization shall be permitted upon a court order granting a
			 motion to reject
				a collective bargaining agreement under subsection (d) or pursuant
			 to
				subsection (e), and no provision of this title or of any other
			 provision of
				Federal or State law may be construed to the contrary.
						
						(g)
						The trustee shall provide for the
				reasonable fees and costs incurred by a labor organization under
			 this section,
				upon request and after notice and a hearing.
					
						(h)
						A collective bargaining agreement that is
				assumed shall be assumed in accordance with section
				365.
					.
			
				202.
				Payment of insurance benefits to retired
			 employees
				Section 1114 of
			 title 11, United States Code, is amended—
				
					(1)
					in subsection (a), by inserting ,
			 without regard to whether the debtor asserts a right to unilaterally
			 modify such
			 payments
			 under such plan, fund, or program before the period at the end;
				
					(2)
					in subsection (b)(2), by inserting after
			 section the following: , and a labor organization serving
			 as the authorized representative under subsection (c)(1),;
				
					(3)
					by striking subsection (f) and inserting the
			 following:
					
						
							(f)
							(1)
								If a trustee seeks modification of retiree
				benefits, the trustee shall provide a notice to the authorized
				representative that modifications are being proposed pursuant to
			 this section,
				and shall promptly provide an initial proposal. Thereafter, the
			 trustee shall
				confer in good faith with the authorized representative at
			 reasonable times and
				for a reasonable period in light of the complexity of the case in
			 attempting to
				reach mutually satisfactory modifications.
							
								(2)
								The initial proposal and subsequent
				proposals by the trustee shall be based upon a business plan for
			 the
				reorganization of the debtor and shall reflect the most complete
			 and reliable
				information available. The trustee shall provide to the authorized
				representative all information that is relevant for the
			 negotiations. The court
				may enter a protective order to prevent the disclosure of
			 information if
				disclosure could compromise the debtor’s position with respect to
			 its
				competitors in the industry, subject to the needs of the authorized
				representative to evaluate the trustee’s proposals and an
			 application pursuant
				to subsection (g) or (h).
							
								(3)
								Modifications proposed by the
				trustee—
								
									(A)
									shall be proposed only as part of a program
				of workforce and nonworkforce cost savings devised for the
			 reorganization of
				the debtor, including savings in management personnel costs;
								
									(B)
									shall be limited to modifications that are
				designed to achieve a specified aggregate financial contribution
			 for the
				retiree group represented by the authorized representative (taking
			 into
				consideration any cost savings implemented within the 12-month
			 period before
				the date of filing of the petition with respect to the retiree
			 group), and
				shall be no more than the minimum savings essential to permit the
			 debtor to
				exit bankruptcy, such that confirmation of a plan of reorganization
			 is not
				likely to be followed by the liquidation, or the need for further
			 financial
				reorganization, of the debtor (or any successor to the debtor) in
			 the short
				term; and
								
									(C)
									shall not be disproportionate or overly
				burden the retiree group, either in the amount of the cost savings
			 sought from
				such group or the nature of the
				modifications.
								;
				
					(4)
					in subsection (g)—
					
						(A)
						by striking (g) and all that
			 follows through the semicolon at the end of paragraph (3) and inserting
			 the
			 following:
						
							
								(g)
								(1)
									If, after a period of negotiations, the
				trustee and the authorized representative have not reached
			 agreement over
				mutually satisfactory modifications and further negotiations are
			 not likely to
				produce mutually satisfactory modifications, the trustee may
			 file a motion
				seeking modifications in the payment of retiree benefits after
			 notice and a
				hearing. Absent agreement of the parties, no such hearing shall be
			 held before
				the expiration of the 21-day period beginning on the date on which
			 notice of
				the hearing is provided to the authorized representative. Only the
			 debtor and
				the authorized representative may appear and be heard at such
			 hearing.
								
									(2)
									The court may grant a motion to modify the
				payment of retiree benefits only if, based on clear and convincing
				evidence—
									
										(A)
										the court finds that the trustee has
				complied with the requirements of subsection (f);
									
										(B)
										the court has considered alternative
				proposals by the authorized representative and has determined that
			 such
				proposals do not meet the requirements of subsection (f)(3)(B);
									
										(C)
										the court finds that further negotiations
				regarding the trustee’s proposal or an alternative proposal by the
			 authorized
				representative are not likely to produce a mutually satisfactory
				agreement;
									
										(D)
										the court finds that implementation of the
				proposal shall not cause irreparable harm to the affected retirees;
			 and
									
										(E)
										the court concludes that an order granting
				the motion and immediate implementation of the trustee’s proposal
			 is essential
				to permit the debtor to exit bankruptcy, such that confirmation of
			 a plan of
				reorganization is not likely to be followed by liquidation, or the
			 need for
				further financial reorganization, of the debtor (or a successor to
			 the debtor)
				in the short term.
									
									(3)
									If a trustee has implemented a program of
				incentive pay, bonuses, or other financial returns for insiders,
			 senior
				executive officers, or the 20 next most highly compensated
			 employees or
				consultants providing services to the debtor during the bankruptcy,
			 or such a
				program was implemented within 180 days before the date of the
			 filing of the
				petition, the court shall presume that the trustee has failed to
			 satisfy the
				requirements of subparagraph (f)(3)(C).
								;
				and
					
						(B)
						by striking except that in no case and
			 inserting the following:
						
							
								(4)
								In no
				case
							;
				and
					
					(5)
					by striking subsection (k) and
			 redesignating subsections (l) and (m) as subsections (k) and (l),
			 respectively.
				
				203.
				Protection of employee benefits in a sale
			 of assets
				Section 363(b) of
			 title 11, United States Code, is amended by adding at the end the
			 following:
				
					
						(3)
						In approving a sale under this subsection,
				the court shall consider the extent to which a bidder has offered
			 to maintain
				existing jobs, preserve terms and conditions of employment, and
			 assume or match
				pension and retiree health benefit obligations in determining
			 whether an offer
				constitutes the highest or best offer for such
				property.
					.
			
				204.
				Claim for pension losses
				Section 502 of title 11, United States Code,
			 is amended by adding at the end the following:
				
					
						(l)
						The court shall allow a claim asserted by
				an active or retired participant, or by a labor organization
			 representing such
				participants, in a defined benefit plan terminated under section
			 4041 or 4042
				of the Employee Retirement Income Security Act of 1974, for any
			 shortfall in
				pension benefits accrued as of the effective date of the
			 termination of such
				pension plan as a result of the termination of the plan and
			 limitations upon
				the payment of benefits imposed pursuant to section 4022 of such
			 Act,
				notwithstanding any claim asserted and collected by the Pension
			 Benefit
				Guaranty Corporation with respect to such termination.
					
						(m)
						The court shall allow a claim of a kind
				described in section 101(5)(C) by an active or retired participant
			 in a defined
				contribution plan (within the meaning of section 3(34) of the
			 Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1002(34))), or by
			 a labor
				organization representing such participants. The amount of such
			 claim shall be
				measured by the market value of the stock at the time of
			 contribution to, or
				purchase by, the plan and the value as of the commencement of the
				case.
					.
			
				205.
				Payments by secured lender
				Section 506(c) of title 11, United States
			 Code, is amended by adding at the end the following: If employees have
			 not received wages, accrued vacation, severance, or other benefits owed
			 under
			 the policies and practices of the debtor, or pursuant to the terms of a
			 collective bargaining agreement, for services rendered on and after the
			 date of
			 the commencement of the case, such unpaid obligations shall be deemed
			 necessary costs and expenses of preserving, or disposing of, property
			 securing
			 an allowed secured claim and shall be recovered even if the trustee has
			 otherwise waived the provisions of this subsection under an agreement with
			 the
			 holder of the allowed secured claim or a successor or predecessor in
			 interest..
			
				206.
				Preservation of jobs and
			 benefits
				Chapter 11 of title 11, United
			 States Code, is amended—
				
					(1)
					by inserting before section 1101 the
			 following:
					
						
							1100.
							Statement of purpose
							A debtor commencing a case under this
				chapter shall have as its principal purpose the reorganization of
			 its business
				to preserve going concern value to the maximum extent possible
			 through the
				productive use of its assets and the preservation of jobs that will
			 sustain
				productive economic
				activity.
						;
				
					(2)
					in section 1129(a), as amended by section
			 104, by adding at the end the following:
					
						
							(18)
							The debtor has demonstrated that the
				reorganization preserves going concern value to the maximum extent
			 possible
				through the productive use of the debtor’s assets and preserves
			 jobs that
				sustain productive economic activity.
						;
				
				
					(3)
					in section 1129(c)—(A)by inserting (1) after (c); and(B)by striking the last
			 sentence and inserting the following:(2)If the requirements of subsections
			 (a)
			 and (b) are met with respect to more than 1 plan, the court shall, in
			 determining which plan to confirm—
								
									(A)
									consider the extent to which each plan
				would preserve going concern value through the productive use of
			 the debtor’s
				assets and the preservation of jobs that sustain productive
			 economic activity;
				and
								
									(B)
									confirm the plan that better serves such
				interests.
								(3)A plan
				that incorporates the terms of a settlement with a labor
			 organization
				representing employees of the debtor shall presumptively constitute
			 the plan
				that satisfies this subsection.;
				and
					
					(4)
					in the table of sections, by
			 inserting before the item relating to section 1101 the following:
					
						
							1100. Statement of
				purpose.
						
						.
				
				207.
				Termination of exclusivity
				Section 1121(d) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					
						(3)
						For purposes of this subsection, cause for
				reducing the 120-day period or the 180-day period includes the
				following:
						
							(A)
							The filing of a motion pursuant to section
				1113 seeking rejection of a collective bargaining agreement if a
			 plan based
				upon an alternative proposal by the labor organization is
			 reasonably likely to
				be confirmed within a reasonable time.
						
							(B)
							The proposed filing of a plan by a
				proponent other than the debtor, which incorporates the terms of a
			 settlement
				with a labor organization if such plan is reasonably likely to be
			 confirmed
				within a reasonable
				time.
						.
			
				208.
				Claim for
			 withdrawal liability
				Section
			 503(b) of title 11, United States Code, as amended by section 103 of this
			 Act,
			 is amended by adding at the end the following:
				
					
						(11)
						with respect to
				withdrawal liability owed to a multiemployer pension plan for a
			 complete or
				partial withdrawal pursuant to section 4201 of the Employee
			 Retirement Income
				Security Act of 1974 (29 U.S.C. 1381) where such withdrawal occurs
			 on or after
				the commencement of the case, an amount equal to the amount of
			 vested benefits
				payable from such pension plan that accrued as a result of
			 employees’ services
				rendered to the debtor during the period beginning on the date of
			 commencement
				of the case and ending on the date of the withdrawal from the
				plan.
					.
			
			III
			Restricting Executive Compensation
			 Programs
			
				301.
				Executive compensation upon exit from
			 bankruptcy
				Section 1129(a) of
			 title 11, United States Code, is amended—
				
					(1)
					in paragraph (4), by adding at the end the
			 following: Except for compensation subject to review under paragraph (5),
			 payments or other distributions under the plan to or for the benefit of
			 insiders, senior executive officers, and any of the 20 next most highly
			 compensated employees or consultants providing services to the debtor,
			 shall
			 not be approved except as part of a program of payments or distributions
			 generally applicable to employees of the debtor, and only to the extent
			 that
			 the court determines that such payments are not excessive or
			 disproportionate
			 compared to distributions to the debtor’s nonmanagement workforce.; and
				
					(2)
					in paragraph (5)—
					
						(A)
						in subparagraph (A)(ii), by striking
			 and at the end;
					
						(B)
						in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
					(C)by adding at the end the following:
							
								(C)
								the compensation disclosed pursuant to
				subparagraph (B) has been approved by, or is subject to the
			 approval of, the
				court as reasonable when compared to individuals holding comparable
			 positions
				at comparable companies in the same industry and not
			 disproportionate in light
				of economic concessions by the debtor’s nonmanagement workforce
			 during the
				case.
							.
					
				302.
				Limitations on executive compensation
			 enhancements
				Section 503(c) of
			 title 11, United States Code, is amended—
				
					(1)
					in paragraph (1), in the matter preceding subparagraph (A)—
					
						(A)
						by inserting , a senior executive
			 officer, or any of the 20 next most highly compensated employees or
			 consultants after an insider;
					
						(B)
						by inserting or for the payment of
			 performance or incentive compensation, or a bonus of any kind, or other
			 financial returns designed to replace or enhance incentive, stock, or
			 other
			 compensation in effect before the date of the commencement of the case,
			 after remain with the debtor’s business,; and
					
						(C)
						by inserting clear and convincing before
			 evidence in the record; and
					
					(2)
					by amending paragraph (3) to read as
			 follows:
					
						
							(3)
							other transfers or obligations, to or for
				the benefit of insiders, senior executive officers, managers, or
			 consultants
				providing services to the debtor, in the absence of a finding by
			 the court,
				based upon clear and convincing evidence, and without deference to
			 the debtor’s
				request for such payments, that such transfers or obligations are
			 essential to
				the survival of the debtor’s business or (in the case of a
			 liquidation of some
				or all of the debtor’s assets) essential to the orderly liquidation
			 and
				maximization of value of the assets of the debtor, in either case,
			 because of
				the essential nature of the services provided, and then only to the
			 extent that
				the court finds such transfers or obligations are reasonable
			 compared to
				individuals holding comparable positions at comparable companies in
			 the same
				industry and not disproportionate in light of economic concessions
			 by the
				debtor’s nonmanagement workforce during the
				case.
						.
				
				303.
				Assumption of executive benefit
			 plans
				Section 365 of title 11,
			 United States Code, is amended—
				
					(1)
					in subsection (a), by striking and
			 (d) and inserting (d), (q), and (r); and
				
					(2)
					by adding at the end the following:
					
						
							(q)
							No deferred compensation arrangement for
				the benefit of insiders, senior executive officers, or any of the
			 20 next most
				highly compensated employees of the debtor shall be assumed if a
			 defined
				benefit plan for employees of the debtor has been terminated
			 pursuant to
				section 4041 or 4042 of the Employee Retirement Income Security Act
			 of 1974, on
				or after the date of the commencement of the case or within 180
			 days before the
				date of the commencement of the case.
						
							(r)
							No plan, fund, program, or contract to
				provide retiree benefits for insiders, senior executive officers,
			 or any of the
				20 next most highly compensated employees of the debtor shall be
			 assumed if the
				debtor has obtained relief under subsection (g) or (h) of section
			 1114 to
				impose reductions in retiree benefits or under subsection (d) or
			 (e) of section
				1113 to impose reductions in the health benefits of active
			 employees of the
				debtor, or reduced or eliminated health benefits for active or
			 retired
				employees within 180 days before the date of the commencement of
			 the
				case.
						.
				
				304.
				Recovery of executive
			 compensation(a)In general
					Subchapter III of chapter 5 of title 11, United
			 States Code, is amended by inserting after section 562 the following:
					
						
							563.
							Recovery of executive compensation
							
								(a)
								If a debtor has obtained relief under
				subsection (d) of section 1113, or subsection (g) of section 1114,
			 by which the
				debtor reduces the cost of its obligations under a collective
			 bargaining
				agreement or a plan, fund, or program for retiree benefits as
			 defined in
				section 1114(a), the court, in granting relief, shall determine the
			 percentage
				diminution in the value of the obligations when compared to the
			 debtor’s
				obligations under the collective bargaining agreement, or with
			 respect to
				retiree benefits, as of the date of the commencement of the case
			 under this
				title before granting such relief. In making its determination, the
			 court shall
				include reductions in benefits, if any, as a result of the
			 termination pursuant
				to section 4041 or 4042 of the Employee Retirement Income Security
			 Act of 1974,
				of a defined benefit plan administered by the debtor, or for which
			 the debtor
				is a contributing employer, effective at any time on or after 180
			 days before
				the date of the commencement of a case under this title. The court
			 shall not
				take into account pension benefits paid or payable under such Act
			 as a result
				of any such termination.
							
								(b)
								If a defined benefit pension plan
				administered by the debtor, or for which the debtor is a
			 contributing employer,
				has been terminated pursuant to section 4041 or 4042 of the
			 Employee Retirement
				Income Security Act of 1974, effective at any time on or after 180
			 days before
				the date of the commencement of a case under this title, but a
			 debtor has not
				obtained relief under subsection (d) of section 1113, or subsection
			 (g) of
				section 1114, the court, upon motion of a party in interest,
			 shall
				determine the percentage diminution in the value of benefit
			 obligations when
				compared to the total benefit liabilities before such termination.
			 The court
				shall not take into account pension benefits paid or payable under
			 title IV of
				the Employee Retirement Income Security Act of 1974 as a result of
			 any such
				termination.
							
								(c)
								Upon the determination of the percentage
				diminution in value under subsection (a) or (b), the estate shall
			 have a claim
				for the return of the same percentage of the compensation paid,
			 directly or
				indirectly (including any transfer to a self-settled trust or
			 similar device,
				or to a nonqualified deferred compensation plan under section
			 409A(d)(1) of the
				Internal Revenue Code of 1986) to any officer of the debtor serving
			 as member
				of the board of directors of the debtor within the year before the
			 date of the
				commencement of the case, and any individual serving as chairman or
			 lead
				director of the board of directors at the time of the granting of
			 relief under
				section 1113 or 1114 or, if no such relief has been granted, the
			 termination of
				the defined benefit plan.
							
								(d)
								The trustee or a committee appointed
				pursuant to section 1102 may commence an action to recover such
			 claims, except
				that if neither the trustee nor such committee commences an action
			 to recover
				such claim by the first date set for the hearing on the
			 confirmation of plan
				under section 1129, any party in interest may apply to the court
			 for authority
				to recover such claim for the benefit of the estate. The costs of
			 recovery
				shall be borne by the estate.
							
								(e)
								The court shall not award postpetition
				compensation under section 503(c) or otherwise to any person
			 subject to
				subsection (c) if there is a reasonable likelihood that such
			 compensation is
				intended to reimburse or replace compensation recovered by the
			 estate under
				this
				section.
							.(b)Technical and conforming amendmentThe table of sections for chapter 5 of title 11, United
			 States Code, is amended by inserting after the item relating to section
			 562 the following:563. Recovery of executive compensation..
				
				305.
				Preferential compensation
			 transfer
				Section 547 of title
			 11, United States Code, is amended by adding at the end the following:
				
					
						(j)(1)
							The trustee may avoid a transfer—(A)made—(i)to or for
				the benefit of an insider (including an obligation incurred for the
			 benefit of
				an insider under an employment contract) made in anticipation of
			 bankruptcy; or(ii)in anticipation of bankruptcy to a consultant who
			 is formerly
				an insider and who is retained to provide services to an entity
			 that becomes a
				debtor (including an obligation under a contract to provide
			 services to such
				entity or to a debtor); and(B)made or incurred on or within 1 year before
			 the filing
				of the petition.(2)No provision of subsection (c) shall constitute a
			 defense
				against the recovery of a transfer described in paragraph (1).(3)The trustee or a committee
			 appointed
				pursuant to section 1102 may commence an action to recover such
			 transfer,
				except that, if neither the trustee nor such committee commences an
			 action to
				recover such transfer by the time of the commencement of a hearing
			 on the
				confirmation of a plan under section 1129, any party in interest
			 may apply to
				the court for authority to recover the claims for the benefit of
			 the estate.
				The costs of recovery shall be borne by the
				estate.
						.
			
			IV
			Other Provisions
			
				401.
				Union proof of claim
				Section 501(a) of title 11, United States
			 Code, is amended by inserting , including a labor organization,
			 after A creditor.
			
				402.
				Exception from automatic stay
				Section 362(b) of title 11, United States
			 Code, is amended—
				
					(1)
					in paragraph (27), by striking
			 and at the end;
				
					(2)
					in paragraph (28), by striking the period
			 at the end and inserting ; and; and
				
					(3)
					by adding at the end the following:
					
						
							(29)
							of the commencement or continuation of a
				grievance, arbitration, or similar dispute resolution proceeding
			 established by
				a collective bargaining agreement that was or could have been
			 commenced against
				the debtor before the filing of a case under this title, or the
			 payment or
				enforcement of an award or settlement under such
				proceeding.
						.
				
